United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1196
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Reynaldo Rivera,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 30, 2005
                                Filed: September 26, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

        Reynaldo Rivera challenges the sentence imposed by the district court1 after
Rivera pleaded guilty to a drug charge. Although Rivera provided some assistance
to the government, the government determined that this assistance was not substantial
enough to merit a government motion for reduction of sentence under U.S.S.G.
§ 5K1.1 or 18 U.S.C. § 3553(e). Rivera now argues that the district court erred in
sentencing him under a mandatory Guidelines scheme, and that the court could have


      1
        The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
granted him a reduction for substantial assistance even without the government’s
motion.

      At the sentencing hearing, Rivera neither objected to the lack of a sentencing
reduction for substantial assistance, nor raised any objection to his sentence that
would preserve error under United States v. Booker, 125 S. Ct. 738 (2005).
Accordingly, we review only for plain error. See United States v. Pirani, 406 F.3d
543, 549, 550 (8th Cir. 2005) (en banc), petition for cert. filed, (U.S. July 27, 2005)
(No. 05-5547).

       In the circumstances of this case, we see no plain error that would warrant
reversal. Even though it was plain error to treat the Guidelines as mandatory, and
even assuming – without deciding – that the district court was entitled to consider
Rivera’s assistance to the government in fashioning a reasonable sentence under 18
U.S.C. § 3553(a), Rivera has not met his burden of showing a reasonable probability
that he would have received a more favorable sentence but for the treatment of the
Guidelines as mandatory. See id. at 552. Accordingly, we affirm.
                        ______________________________




                                         -2-